DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomida et al. (US 2016/0358567) in view of Cho et al. (US 2017/0316731) and Iwase et al. (US 2019/0108810).

	Regarding claim 1, Tomida discloses a gate driver comprising: a plurality of stages each configured to output an output signal (figs. 6-7, ¶ 73-75, gate driver 110),
	wherein an (i)th stage (i being a natural number) of the stages comprises: a first transistor including a gate electrode configured to receive an output signal of one of previous stages or a vertical start signal as a first input signal, a first electrode configured to receive the first input signal, and a second electrode connected to a first node (figs. 6-7, MB connected to node N1, see ¶ 77-80);
	a second transistor including a gate electrode connected to the first node, a first electrode configured to receive a first clock signal, and a second electrode connected to a first output terminal (figs. 6-7, MI receives CKA [e.g., CK1], see ¶ 77-87);
	a third transistor including a gate electrode configured to receive a second clock signal that is inverted with respect to the first clock signal, a first electrode configured to receive a first power voltage, and a second electrode connected to the first output terminal (figs. 6-7, MD receives CKB [e.g., CK1B] and Vss, see ¶ 77-84; four-phase clock signal disclosed; *Tomida fails to explicitly disclose inverted clock signals.  However, Examiner takes official notice that inverted clock signals [e.g., CK1, CK1B] are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomida with the well-known inverted clock signals to achieve the predictable result of providing accurate and synchronized timing signals. Applicant has not traversed Examiner’s assertion of official notice in the reply filed 9/2/22, and thus the use of inverted clock signals is taken to be admitted prior art [see MPEP 2144.03]);
	a fourth transistor including a gate electrode configured to receive a third clock signal, a first electrode configured to receive the third clock signal, and a second electrode connected to a second node (figs. 6-7, MF receives CKC, connected to node N2, see ¶ 77-81);
	a fifth transistor including a gate electrode connected to the second node, a first electrode configured to receive a second power voltage, and a second electrode connected to the first node (figs. 6-7, ME receives Vss, see ¶ 77-86);
	a sixth transistor including a gate electrode connected to the first node, a first electrode configured to receive the second power voltage, and a second electrode connected to the second node (figs. 6-7, MJ receives Vss, see ¶ 77-82);
	and a seventh transistor including a gate electrode configured to receive an output signal of a stage of the stages as a second input signal, a first electrode configured to receive the second power voltage, and a second electrode connected to the first node (figs. 6-7, ML receives R, see ¶ 77-86),
	the sixth and seventh transistors, with second electrodes connected to the second node and the first node, respectively (figs. 6-7, MJ connected to N2, ML connected to N1, see ¶ 77-86).
	Tomida fails to disclose a second power voltage lower than the first power voltage, and receiving the second power voltage such that the first electrode of the fifth transistor and the first electrode of the sixth transistor are configured to receive the second power voltage that is lower than the first power voltage applied to the first electrode of the third transistor; and receiving an output signal of an (i+3)th stage of the stages as a second input signal, the sixth and seventh transistors are mutually configured to receive the second power voltage lower than the first power voltage, which the third transistor is configured to receive.
	
	Cho teaches a second power voltage lower than the first power voltage (fig. 9, ¶ 128; see also ¶ 157-160),
	and receiving the second power voltage such that the first electrode of the fifth transistor and the first electrode of the sixth transistor are configured to receive the second power voltage that is lower than the first power voltage applied to the first electrode of the third transistor (fig. 9, ¶ 128; see also ¶ 157-160),
	the sixth and seventh transistors are mutually configured to receive the second power voltage lower than the first power voltage, which the third transistor is configured to receive (fig. 9, ¶ 128; see also ¶ 157-160).
	Tomida and Cho are both directed to shift registers for gate drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Tomida with the device of Cho since such a modification reduces a junction stress for specific transistors (Cho, ¶ 11, ¶ 159), improves the stability, lifetime, and operation characteristics of a gate driving circuit (Cho, ¶ 12, ¶ 160), and provides negative shift to allow a transistor to be compensated as much as a positive shift is proceeded (Cho, ¶ 158).

	Iwase teaches receiving an output signal of an (i+3)th stage of the stages as a second input signal (fig. 4, ¶ 69-71, output signal Q(k+3) outputted from a unit circuit 4(k+3) that is three stages after is supplied as a reset signal R).
	Tomida in view of Cho and Iwase are both directed to shift registers for gate drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Tomida in view of Cho with the device of Iwase since such a modification provides an output signal from a unit circuit of a succeeding stage as a reset signal (Iwase, ¶ 16) and allows for suspension of scanning (Iwase, ¶ 74).

	Regarding claim 2, Cho further teaches wherein the output signal of a next stage is a signal which is obtained by shifting the output signal of each of the stages by 3/2 of one horizontal period (fig. 4, e.g., Gout[n+2] obtained by shifting Gout[n-1] by 3/2 of one horizontal period, see ¶ 92-109).
	
	Regarding claim 4, Tomida discloses wherein each of the stages further comprises: a first capacitor connected between the gate electrode of the second transistor and the second electrode of the second transistor (figs. 6-7, CAP1, see ¶ 77-85).

	Regarding claim 5, Cho further teaches wherein the third clock signal is a signal which is obtained by shifting the second clock signal by 1/2 of one horizontal period (fig. 4, e.g., CLK2 and CLK 4 shifted by ½ of one horizontal period from CLK1 and CLK3, see ¶ 92-109).

	Regarding claim 6, Cho further teaches wherein the output signal of each of the stages is a signal which is obtained by shifting the output signal of a previous stage by one horizontal period (fig. 4, e.g., Gout[n] obtained by shifting Gout[n-2] by one horizontal period, see ¶ 92-109).

	Regarding claim 7, Cho further teaches wherein each of the stages further comprises: an eighth transistor including a gate electrode connected to the first node, a first electrode configured to receive the first clock signal, and a second electrode connected to a second output terminal (fig. 9, T6, see ¶ 128-139, ¶ 145-153);
	and a ninth transistor including a gate electrode configured to receive the second clock signal, a first electrode configured to receive the second power voltage, and a second electrode connected to the second output terminal (fig. 9, T7, ¶ 128-145).

	Regarding claim 8, Tomida discloses a gate driver comprising: a plurality of stages each configured to output an output signal (figs. 6-7, ¶ 73-75, gate driver 110),
	wherein an (i)th stage (i being a natural number) of the stages comprises: a first node controller configured to receive an output signal of one of previous stages or a vertical start signal as a first input signal and to apply the first input signal to a first node based on the first input signal (figs. 6-7, MB connected to node N1, see ¶ 77-80);
	a first outputting circuit configured to apply a first clock signal to a first output terminal based on a voltage at the first node (figs. 6-7, MI receives CKA [e.g., CK1], see ¶ 77-87);
	a second outputting circuit configured to apply a first power voltage to the first output terminal based on a second clock signal that is inverted with respect to the first clock signal (figs. 6-7, MD receives CKB [e.g., CK1B] and Vss, see ¶ 77-84; four-phase clock signal disclosed; *Tomida fails to explicitly disclose inverted clock signals.  However, Examiner takes official notice that inverted clock signals [e.g., CK1, CK1B] are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomida with the well-known inverted clock signals to achieve the predictable result of providing accurate and synchronized timing signals. Applicant has not traversed Examiner’s assertion of official notice in the reply filed 9/2/22, and thus the use of inverted clock signals is taken to be admitted prior art [see MPEP 2144.03]);
	a second node controller configured to apply a third clock signal to a second node based on the third clock signal (figs. 6-7, MF receives CKC, connected to node N2, see ¶ 77-81);
	a first holding circuit configured to apply a second power voltage to the first node based on a voltage at the second node (figs. 6-7, ME receives Vss, see ¶ 77-86);
	a third node controller configured to apply the second power voltage to the second node based on the voltage at the first node (figs. 6-7, MJ receives Vss, see ¶ 77-82);
	and a second holding circuit configured to receive an output signal of a stage of the stages as a second input signal and to apply the second power voltage to the first node based on the second input signal (figs. 6-7, ML receives R, see ¶ 77-86),
	the third node controller and the second holding circuit, connected to the second node and the first node, respectively (figs. 6-7, MJ connected to N2, ML connected to N1, see ¶ 77-86).
	Tomida fails to disclose a second power voltage lower than the first power voltage, and applying the second power voltage such that the first node and the second node are configured to receive the second power voltage that is lower than the first power voltage applied to the first output terminal; and receiving an output signal of an (i+3)th stage of the stages as a second input signal, the third node controller and the second holding circuit are mutually configured to receive the second power voltage lower than the first power voltage, which the second outputting circuit is configured to receive.
	
	Cho teaches a second power voltage lower than the first power voltage (fig. 9, ¶ 128; see also ¶ 157-160),
	and applying the second power voltage such that the first node and the second node are configured to receive the second power voltage that is lower than the first power voltage applied to the first output terminal (fig. 9, ¶ 128; see also ¶ 157-160),
	the third node controller and the second holding circuit are mutually configured to receive the second power voltage lower than the first power voltage, which the second outputting circuit is configured to receive (fig. 9, ¶ 128; see also ¶ 157-160).
	Tomida and Cho are both directed to shift registers for gate drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Tomida with the device of Cho since such a modification reduces a junction stress for specific transistors (Cho, ¶ 11, ¶ 159), improves the stability, lifetime, and operation characteristics of a gate driving circuit (Cho, ¶ 12, ¶ 160), and provides negative shift to allow a transistor to be compensated as much as a positive shift is proceeded (Cho, ¶ 158).

	Iwase teaches receiving an output signal of an (i+3)th stage of the stages as a second input signal (fig. 4, ¶ 69-71, output signal Q(k+3) outputted from a unit circuit 4(k+3) that is three stages after is supplied as a reset signal R).
	Tomida in view of Cho and Iwase are both directed to shift registers for gate drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Tomida in view of Cho with the device of Iwase since such a modification provides an output signal from a unit circuit of a succeeding stage as a reset signal (Iwase, ¶ 16) and allows for suspension of scanning (Iwase, ¶ 74).

	Regarding claim 9, this claim is rejected under the same rationale as claim 2.

	Regarding claim 11, Cho further teaches wherein each of the stages further comprises: a first carry outputting circuit configured to apply the first clock signal to a second output terminal based on the voltage at the first node (fig. 9, T6, see ¶ 128-139, ¶ 145-153);
	and a second carry outputting circuit configured to apply the second power voltage to the second output terminal based on the second clock signal (fig. 9, T7, ¶ 128-145).

	Regarding claim 12, Tomida discloses a display device comprising: a display panel including a plurality of gate-lines, a plurality of data-lines, and a plurality of pixels (fig. 2, see ¶ 59-62);
	a data driver configured to provide a data signal to the pixels via the data-lines (fig. 2, see ¶ 59-62, source driver 120);
	and a gate driver configured to provide a gate signal to the pixels via the gate-lines (fig. 2, see ¶ 59-62, gate driver 110; see also figs. 6-7).
	The remaining limitations of claim 12 are rejected under the same rationale as claim 1.

	Regarding claim 13, this claim is rejected under the same rationale as claim 2.

Claims 3, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomida in view of Cho and Iwase as applied to claims 1, 8, and 12 above, and further in view of Shao et al. (US 2016/0049128).

	Regarding claim 3, Tomida in view of Cho and Iwase fails to disclose wherein a first aspect ratio of the sixth transistor is larger than a second aspect ratio of the fourth transistor.
	Shao teaches wherein a first aspect ratio of the sixth transistor is larger than a second aspect ratio of the fourth transistor (fig. 1, ¶ 5, ratio of size of M5’ to that of M6’ is designed such that the potential at PD node is low to ensure stability of the output signal; see also ¶ 61).
	Tomida in view of Cho and Iwase and Shao are both directed to shift registers for gate drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Tomida in view of Cho and Iwase with the ratio of Shao since such a modification ensures the stability of the output signal (Shao, ¶ 5, ¶ 61).

	Regarding claim 10, this claim is rejected under the same rationale as claim 3.

	Regarding claim 14, this claim is rejected under the same rationale as claim 3.

Response to Arguments
	Note that the elements for which Examiner has taken official notice (see claims 1 and 8) are now taken to be admitted prior art, as Applicant has not traversed
Examiner’s assertion of official notice in the reply filed 9/2/22 (see discussion in the
above claims, see MPEP 2144.03).
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive.  Regarding claims 1, 8, and 12, Applicant argues the disclosure of Cho “would not, by itself, cure the deficiencies of Tomida” (Remarks, p. 12).  However, Examiner has not relied upon Cho “by itself”, and thus this argument is not germane.  The rejection of the limitations at issue is based upon the combination of Tomida and Cho.
Applicant further argues that Tomida and Cho do not individually disclose or even suggest the specific structure claimed (Remarks, pp. 12-13).  Again, Examiner notes that the rejection of the claims is based upon a combination of Tomida and Cho (and Iwase, e.g., see above rejection of claims 1, 8, and 12), and thus Applicant’s piecemeal analysis of the references is not persuasive.
The rejection of the claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626